                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

DENNIS DARNELL ERVIN,

       Petitioner,

v.                                                                   No. 1:16-cv-01067-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                   ORDER HOLDING PROCEEDINGS IN ABEYANCE
                                    AND
               DIRECTING CLERK TO ADMINISTRATIVELY CLOSE CASE

       Petitioner, Dennis Darnell Ervin, filed a pro se motion to vacate, set aside, or correct his

sentence (the “Petition”), pursuant to 28 U.S.C. § 2255, asserting that he no longer qualifies for an

enhanced sentence under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1), after

the United States Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015).

(Docket Entry (“D.E.”) 1 at PageID 7.) For the following reasons, the proceedings are HELD IN

ABEYANCE and the case is ADMINISTRATIVELY CLOSED.

       Among the predicate offenses that established Petitioner as an armed career criminal at the

time of sentencing was his 1988 Tennessee second-degree burglary conviction. (See United States

v. Ervin, No. 1:12-cr-10025-JDB-1, Presentence Report at ¶ 37 (W.D. Tenn.)). In 2012, in United

States v. Jones, the Sixth Circuit held that Tennessee second-degree burglary “counts” as an ACCA

predicate conviction. 673 F.3d 497, 505 (6th Cir. 2012). Currently pending before the Sixth

Circuit is the question whether, notwithstanding the ruling in Jones, Tennessee second-degree

burglary qualifies as an ACCA predicate. See United States v. Buie, No. 18-6185, D.E. 12 at pp.

32–33 (6th Cir. Jan. 29, 2019).
       Accordingly, the proceedings in this matter are HELD IN ABEYANCE pending the Sixth

Circuit’s decision in Buie, and the Clerk of Court is DIRECTED to ADMINISTRATIVELY

CLOSE the case. Either party may move to reopen this case after Buie is decided.

       IT IS SO ORDERED this 27th day of February 2020.

                                           s/ J. DANIEL BREEN
                                           UNITED STATES DISTRICT JUDGE




                                              2
